Citation Nr: 0809904	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  04-38 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from May 1944 to March 
1946.  He died on April [redacted], 2000.  The appellant is his 
widow.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 Decision Review 
Officer's decision, and a September 2003 rating decision, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

The Board issued a decision in July 2005, which reopened and 
denied the appellant's claim for service connection for the 
cause of the veteran's death, as well as denied her claim of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.  
She appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  

In March 2007, her representative and VA's Office of General 
Counsel - representing the Secretary of VA, filed a 
joint motion requesting that the Court vacate the July 2005 
Board's decision to deny the appellant's claim and remand the 
case for readjudication in compliance with directives 
specified.  The Court issued an Order in March 2007, granting 
the joint motion and returned the case to the Board.

In the appellant's October 2004 VA Form 9 she requested a 
hearing before a Veterans Law Judge to be held in Washington, 
DC.  The hearing was scheduled for February 15, 2005.  In a 
signed statement dated January 27, 2005, the appellant 
indicated that she desired to cancel her personal hearing.  
As such, the request is deemed withdrawn.  See 38 C.F.R. 
§ 20.702(e)




FINDINGS OF FACT

1.  The veteran died on April [redacted], 2000; the death certificate 
lists the immediate cause of death as cardiac arrest, due to 
or the consequence of pneumonia, and head and neck cancer.  
Chronic obstructive pulmonary disease (COPD) was listed as 
another significant condition contributing to death but not 
related thereto.  Tobacco use was noted to have contributed 
to the veteran's death.

2.  At the time of the veteran's death, service connection 
had been established for PTSD rated as 70 percent disabling 
from January 1999 and an appendectomy scar rated as 
noncompensable from March 1946.  A total rating for 
compensation purposes based on individual unemployability had 
been awarded effective from January 1999.

3.  The competent evidence does not establish that a service-
connected disability was either the principal or a 
contributory cause of the veteran's death.

4.  The competent evidence does not demonstrate that the 
veteran's service-connected PTSD caused him to use tobacco 
products after service.

5.  The veteran was not in receipt of, or entitled to 
receive, compensation for any service-connected disability 
that was rated totally disabling for a period of at least 
five years from the date of his discharge from active duty.

6.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for any service-
connected disability that was rated totally disabling for a 
period of 10 years immediately preceding his death.




CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1310, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2007); 
VAOPGCPREC 6-2003 (October 28, 2003).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, January 2001, July 2003 and December 
2003 letters from the agency of original jurisdiction (AOJ) 
to the appellant informed her of what evidence was required 
to substantiate the claims of entitlement to service 
connection of the cause of the veteran's death and 
entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318.  These letters also informed her of her and VA's 
respective duties for obtaining evidence, as well as 
requested that the appellant submit any additional evidence 
in her possession pertaining to her claims.  

The VCAA notice letters failed to discuss the law pertaining 
to the assignment of an effective date in compliance with 
Dingess/Hartman.  The Board finds that this omission was not 
prejudicial because the preponderance of the evidence is 
against the claims and no effective date will be assigned.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
See also Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran).  .  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The appellant received VCAA notice letters prior 
to the RO's adjudication of her claims and the issuance of 
the April 2004 rating decision.  As such, there was no defect 
with respect to the timing of the VCAA notice for these 
claims.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of private 
and VA post-service treatment, as well as several medical 
opinions.  Additionally, the claims file contains the 
appellant's own statements in support of her claims.  The 
Board has carefully reviewed such statements and concludes 
that she has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection for the Cause of the Veteran's Death

According to VA law and regulation, service connection may be 
granted for disability resulting from a disease or injury 
incurred or aggravated during active service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic conditions will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death, which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  See 38 C.F.R. 
§ 3.312(c)(4).

DIC Benefits Pursuant to 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for a 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty, 
and for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22. 

Factual Background

VA examinations in September 1946, November 1947, October 
1949, October 1950, November 1954, November 1956, and January 
1959 were negative for heart disease, lung disease, or 
cancer.   October 1947 and March 1952 VA hospitalization 
reports were similarly negative.  

The evidence of record shows that the veteran suffered a mild 
myocardial infarction in 1988; this fact was noted in a 
February 1996 VA heart examination report, in which the 
veteran was diagnosed with coronary artery disease (CAD) with 
status post myocardial infarction and functional Class I 
angina by history.  A March 1996 VA medical memorandum found 
that the veteran's CAD was not attributable to nervous 
factors.  The examiner specifically opined that the 1988 mild 
myocardial infarction was not the result of PTSD/anxiety 
disorder and there were no neurological problems found that 
could be related to PTSD/anxiety disorder.  

In addition, the evidence of record also reveals a diagnosis 
of COPD, as indicated in February 1996 chest x-rays.  
Moreover, the medical evidence also showed treatment for head 
and neck cancer in 2000.  That condition was treated by M. K. 
Z., M.D., who submitted a statement dated in June 2000 
asserting that the veteran's death was not related to his 
cancer, but rather was due to his continued weakened medical 
condition complicated by PTSD and the deterioration of his 
cardiopulmonary system.  In correspondence dated in August 
2000, Dr. Z opined that it was at least possible that the 
disability causing or contributing to the veteran's death was 
PTSD, which began or worsened during his military service.

A July 2001 VA examination report indicated that the veteran 
had been admitted to the hospital with pneumonia, which 
resulted in respiratory arrest.  Cardiac arrest was noted 
subsequent to the respiratory failure as a result of 
pneumonia.  The examiner opined that cardiac arrest was not 
related to PTSD and further, that the veteran had severe 
hypoxia as a result of pneumonia, which was the terminal 
event leading to cardiac arrest.

Finally, the veteran's death certificate reveals that the 
veteran died on April [redacted], 2000.  The immediate cause of death 
was cardiac arrest due to pneumonia and head and neck cancer.  
COPD was listed as a significant condition contributing to 
death but not related to it.  The death certificate also 
indicates that tobacco use contributed to the veteran's 
death.

A December 2003 letter written by L. D. B., M.D. opined that 
the veteran's service-connected PTSD led to a smoking habit, 
which in turn contributed to his death.  Additionally, a 
January 2004 VA medical opinion considered and rejected the 
possibility of a relationship between the veteran's PTSD and 
his nicotine addiction.  In a statement dated in July 2007, a 
private physician opined that the veteran began smoking, and 
became addicted to smoking, as a result of his service-
connected PTSD.  The opining physician indicated that he had 
reviewed the veteran's "medical and Department of Veterans 
Affairs records."



Analysis

Service Connection for the Cause of the Veteran's Death

Based on the relevant evidence of record, the Board finds 
that the preponderance of this evidence is against the claim 
for service connection for the cause of the veteran's death.  

The veteran's service medical records are negative for 
evidence that the veteran was treated for a cardiovascular or 
respiratory disability during his service, nor did he have 
any related complaints during his military service.  The 
Board also points out that the veteran's separation 
examination and related chest x-ray were normal.  
See 38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. §§ 3.303, 
3.312.  Rather, competent clinical evidence of record 
establishes that a cardiac disability, pulmonary disability, 
and head and neck cancer were initially demonstrated decades 
after service.  The Board notes that, in the absence of 
demonstration of continuity of symptomatology, the initial 
demonstration of disability years after service is too remote 
from service to be reasonably related to service.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology after service).  See also 
38 C.F.R. §§ 3.307, 3.309.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

As stated previously, the veteran was service-connected for 
PTSD and an appendectomy scar at the time of his death.  The 
appellant has not alleged, nor demonstrated by competent 
evidence that the service-connected scar caused or 
contributed substantially to the veteran's death.  The Board 
acknowledges Dr. Z's August 2000 opinion that it was "at 
least possible" that PTSD caused or contributed to the 
veteran's death, and that, in a May 2003 communication he 
stated that it was "at least as likely as not" that the 
PTSD led to the veteran's death.  However, Dr. Z's opinions 
lack any accompanying rationale and therefore are considered 
to be minimally probative.  See Madden v. Gober, 125 F.3d 
1477, 1481 (1997) (in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  See also Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) (medical possibilities and 
unsupported medical opinions carry negligible probative 
weight).

In contrast, a July 2001 VA medical opinion concluded that 
that the veteran's fatal cardiac arrest was not related to 
PTSD.  Moreover, the July 2001 VA opinion offered an 
alternative cause of the veteran's death, specifically, 
severe hypoxia brought on by his pneumonia.  The VA examiner 
reviewed the veteran's entire claims folder prior to finding 
that it was unlikely that the veteran's fatal cardiac arrest 
was not related to his military service.  In short, the July 
2001 VA examiner's opinion has significant probative weight 
since it was based on a review of the complete record, 
including the appellant's assertions and the veteran's 
medical history.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  

Based on the foregoing, then, the evidence fails to establish 
that the veteran's service-connected PTSD was either the 
principal or a contributory cause of death.  However, the 
appellant also contends that the veteran's service-connected 
PTSD led to nicotine dependence, which in turn weakened his 
heart and lungs, ultimately causing his death.

With respect to the appellant's contentions with respect to 
nicotine dependency, VA issued an implementing regulation 38 
C.F.R. § 3.300 in April 2001, reflecting the statutory 
provision stating that a disability or death will not be 
service connected on the basis that it resulted from injury 
or disease attributable to a veteran's use of tobacco 
products during service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 
3.300 (2007).  Service connection, however, is not precluded 
where the disability or death resulted from a disease or 
injury that is otherwise shown to have been incurred or 
aggravated during service. 38 C.F.R. § 3.300.  For purposes 
of this section, "otherwise shown" means that the disability 
or death can be service-connected on some basis other than 
the veteran's use of tobacco products during service.  38 
C.F.R. § 3.300.

In VAOGCPREC 6-2003 (October 28, 2003), the General Counsel 
determined that neither 38 U.S.C. § 1103(a) nor VA's 
implementing regulations at 38 C.F.R. 
§ 3.300 bar a finding of secondary service connection for a 
disability related to the veteran's use of tobacco products 
after the veteran's service, where that disability is 
proximately due to a service-connected disability that is not 
service-connected on the basis of being attributable to the 
veteran's use of tobacco products during service.  The 
General Counsel further held that adjudicators must resolve 
(1) whether the service-connected disability caused the 
veteran to use tobacco products after service; (2) if so, 
whether the use of tobacco products as a result of the 
service-connected disability was a substantial factor in 
causing a secondary disability; and (3) whether the secondary 
disability would not have occurred but for the use of tobacco 
products caused by the service-connected disability.  If 
these questions are answered in the affirmative, the 
secondary disability may be service-connected. VAOGCPREC 6- 
2003 (October 28, 2003).

In the instant case, the appellant filed her claim in 
December 2003.  Thus, the holdings in VAOPGCPREC 6-2003 are 
applicable.  However, her claim fails to satisfy the three-
pronged test delineated above.  A December 2003 letter from 
Dr. B, and a July 2007 letter from G.L.W., M.D., assert that 
the veteran's PTSD led to his nicotine addiction.  However, 
neither physician provides a rationale for this conclusion, 
despite a review of he veteran's medical records.  See Wood 
v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is not 
required to accept unsubstantiated or ambiguous medical 
opinions as to the origin of the veteran's disorder).  See 
also Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) 
(the presumption of credibility is not found to "arise" or 
apply to a statement of a physician based on a factual 
premise or history as related by the veteran).
  
Conversely, a January 2004 VA opinion found that the 
veteran's PTSD did not cause him to use tobacco products 
after his service.  The VA examiner explained that a search 
of the relevant medical literature found that there was no 
evidence that PTSD causes nicotine dependence, and noted that 
psychiatric study found that exposure to traumatic events did 
not increase the risk for a substance abuse disorder.  
Because the VA opinion is based upon the results of research 
in medical journals, it is found to be more probative than 
the opinions of Dr. B. and Dr. G.L.W., for which no 
explanation was provided. Although the Board may not ignore 
medical opinion evidence, greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).  The January 2004 VA medical opinion has the 
proper factual foundation and is not predicated on 
unestablished facts or mere allegations.  See  Owens v. 
Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  

In addition, the evidence of record also fails to demonstrate 
that the secondary disability (in this case, cardiopulmonary 
complications) would not have occurred but for the use of 
tobacco products.  The Board acknowledges that, as pointed 
out in the Joint Motion, the death certificate noted that 
tobacco use contributed to the veteran's death.  However, as 
previously demonstrated, the medical evidence of record 
clearly indicates that the veteran's death from cardiac 
arrest was due to severe hypoxia as a result of pneumonia, as 
confirmed by the July 2001 VA examiner.  Further, while a 
December 2003 letter written by Dr. B stated that the veteran 
expired "due to cancer of the head and neck with metastasis 
secondary to his smoking," this conclusion conflicts with a 
June 2000 treatment record written by Dr. Z, which indicated 
that there was no evidence of recurrent or metastatic 
carcinoma following surgery and external radiation therapy.  
Again, even if cancer was the cause of death, there is no 
evidence to show that such cancer would not have occurred but 
for tobacco use.  

Therefore, the veteran's tobacco use has not been shown by 
competent evidence to be related to his service-connected 
disabilities, and, in turn, means that the appellant cannot 
link the veteran's death due to cardiac arrest to his service 
or a service-connected disability - via his tobacco use.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  That is to say, the elimination of one relationship 
to service, as the supposed precipitant, necessarily also 
eliminates all associated residual conditions.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  

In sum, then, the evidence of record contains no probative 
finding that the veteran's service-connected PTSD caused his 
nicotine addiction.  Moreover, the probative evidence does 
not conclusively demonstrate that the veteran's smoking 
contributed to his cardiac and respiratory problems.  The 
appellant has so asserted, but she has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
her lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Finally, even if 
it were possible to find that the veteran's smoking did 
contribute to his fatal cardiac and respiratory problems, 
there is no competent evidence to show that such problems 
would not have occurred but for the use of tobacco products.  
Therefore, the appellant's claim of entitlement to service 
connection for the cause of the veteran's death on the basis 
of nicotine use allegedly compelled by his service-connected 
PTSD must fail.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

DIC Benefits Pursuant to 38 U.S.C.A. § 1318 

The appellant also seeks VA dependency and indemnity 
compensation benefits (DIC), which may be awarded to a 
surviving spouse upon the service-connected death of a 
veteran. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a) (2007).  

The record here indicates that the veteran was discharged 
from active service in March 1946.  In a March 1946 rating 
decision, service connection was awarded for psychoneurosis, 
anxiety type, encephalopathy, and a healed appendectomy scar.  
A combined 100 percent rating was assigned from March 1946 to 
provide for a period of convalescence.  

Throughout the veteran's lifetime his disability rating for 
anxiety reaction was reduced as follows: in an October 1946 
rating decision, 60 percent disabling from December 1946; in 
an October 1949 rating decision, 50 percent disabling from 
December 1949 (note: the veteran's disability was 
recharacterized as anxiety reaction); in a December 1954 
rating decision, 30 percent disabling from February 1955; in 
a December 1956 rating decision, 10 percent disabling from 
February 1957; and in a February 1959 rating decision, it was 
reduced to noncompensable from November 1958.  

The noncompensable rating was in effect from November 1958 
until 1995, when the veteran sought an increased rating.  In 
a March 1996 rating decision, the veteran's anxiety reaction 
was reclassified as PTSD and a 30 percent evaluation was 
assigned, effective November 1995.  In a January 1999 rating 
decision, the veteran's PTSD disability rating was increased 
to 50 percent disabling effective January 1999.  In November 
1999, the RO increased the veteran's PTSD rating to 70 
percent disabling effective January 1999 and awarded 
individual unemployability, also effective January 1999.  

A 70 percent rating was in effect from January 1999 for PTSD 
and a noncompensable rating was in effect from March 1946 for 
an appendectomy scar.  Individual unemployability became 
effective January 1999.  His combined schedular rating was 70 
percent from January 1999. (See the November 1999 rating 
decision).

On April [redacted], 2000, the veteran died from cardiac arrest due 
to or as a consequence of pneumonia, due to or a consequence 
of head and neck cancer.  COPD and tobacco use were listed as 
contributing to the veteran's death.  During his lifetime, 
the veteran did not receive an award of service connection 
for any disabilities other than PTSD (previously 
characterized as anxiety reaction) and a healed appendectomy 
scar, including the terminal disorder.  

Based on the above, it is clear that the veteran was not 
rated as totally disabling for service-connected disability 
for 10 years prior to his death, or continuously since 
discharge from service and for at least 5 years immediately 
preceding death.  Additionally, the veteran was not a former 
prisoner of war who died after September 30, 1999.  Moreover, 
there has been no allegation of clear and unmistakable error 
in any rating adjudication during the veteran's lifetime.  38 
C.F.R. § 3.22(b).  As such, the Board finds that the criteria 
set forth under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 have 
not been satisfied.  Moreover, VA has established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. § 1311(a)(2) 
or 38 U.S.C.A. § 1318.

For these reasons, there is no legal basis for entitlement to 
DIC under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  The Board sympathizes with the 
appellant's circumstances, but is obligated to decide cases 
based on the evidence before it.  See Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994) (holding that the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318 (West 2002) is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


